          Case 1:20-cv-10896-GAO Document 28 Filed 01/07/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

                                CIVIL ACTION NO. 20-10896-GAO

                            NASSAU LIFE INSURANCE COMPANY,
                                         Plaintiff,

                                                 v.

                DONNA J. BAUM, ROBERT J. BAUM, CHRISTIAN FARRELY,
                                O.R.R.F, a minor child,
                                     Defendants.


                                            ORDER
                                         January 7, 2020

O’TOOLE, S.D.J.
    The Court resolves the following matters as follows:

    1. The Motion Pursuant to rule 83.5.3(j) for Admission to Appear and Practice in this Court

by Eliot F. Parkhurst (dkt. no. 12) is GRANTED nunc pro tunc.

    2. The Stipulation to Extend Time for Defendants to Respond to Plaintiff’s Complaint (dkt.

no. 13) is APPROVED nunc pro tunc.

    3. Nassau’s Motion for Leave to File Reply Memorandum (dkt. no. 15) is GRANTED.

Counsel using the Electronic Case Filing System should now file the document for which leave to

file has been granted in accordance with the CM/ECF Administrative Procedures.

    4. Robert Braum’s Motion for Leave to File a Reply in Support of his Motion to Strike (dkt.

no. 24) is stricken for failure to comply with Local Rule 5.4(a).

    5. The Notice of Withdrawal by Carlo Cellai (dkt. no. 25) is stricken as it appears to have

been filed in this case in error.
         Case 1:20-cv-10896-GAO Document 28 Filed 01/07/21 Page 2 of 2




   6. Pursuant to its independent obligation to inquire into its own subject matter jurisdiction,

the Court orders the defendants in this action to brief the question whether this Court lacks subject

matter jurisdiction over the controversy between contesting claimants under the so-called

“domestic relations exception” to federal jurisdiction. See Ankenbrandt v. Richards, 504 U.S. 689,

704 (1992); Irish v. Irish, 842 F.3d 736, 741 (1st Cir. 2016). Such briefs should be filed within 21

days of this order.

   Notwithstanding the briefing requested, the parties should continue to comply with applicable

timetables set by the Federal Rules of Civil Procedure including those regarding responsive

pleadings on cross claims.

   It is SO ORDERED.
                                                              /s/ George A. O’Toole, Jr.
                                                              Senior United States District Judge
